Newman, J.
The question is whether the right of the county of Ashland to be supplied with water for its court house and the offices therein, free of charge, survived the enactment of the ordinance of September 22, 1884.
It is, no doubt, a well settled rule in the construction of statutes that, where a statute provides that a certain former statute “is hereby amended so as to read as follows,” any provision of such former statute which is not found in the new statute is repealed. State v. Ingersoll, 17 Wis. 631; Goodno v. Oshkosh, 31 Wis. 127; Sydnor v. Palmer, 32 Wis. 406; State ex rel. Terry v. Keaough, 68 Wis. 135-144; 23 Am. & Eng. Ency. of Law, 488, and cases cited in note 3.
The rules for the construction of statutes and of municipal ordinances are the same. In re Yick Wo, 68 Oal. 294. The object of construction is to conform the statute or the ordinance to the intention of the body enacting it. It is assumed that the enacting body intended to omit from the law those provisions of the old statute or ordinance which are not preserved and re-enacted in the new. The provision that the county of Ashland should have water for the court house and county offices, free of charge, did not survive the enactment of the ordinance of September 22, 1884.
Nor was that provision of the ordinance of August 18, 1884, revived by the later ordinance of the mayor and common council of the city of Ashland. It is obvious from the language used that the intention of that ordinance was to adopt as the legislation of the city, and to confirm as it then stood, the previous legislation of the town board of supervisors of.the town of Ashland relating to the supplying of Ashland with water. So far as it affects the matter in contention, it had this scope, no more.
By the Court.— The judgment of the circuit court is affirmed.